     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 1 of 11 Page ID #:1113



1     TRACY L. WILKISON
      Acting United States Attorney
2     CHRISTOPHER D. GRIGG
      Assistant United States Attorney
3     Chief, National Security Division
      WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4     GEORGE E. PENCE (Cal Bar No. 257595)
      Assistant United States Attorney
5     Terrorism and Export Crimes Section
           1500 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-7407/2253
           Facsimile: (213) 894-2927
8          E-mail:    william.rollins@usdoj.gov
                      george.pence@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11                             UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                No. CR 20-127-MWF

14                Plaintiff,                   GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT’S EX PARTE APPLICATION
15                     v.                      FOR REVIEW/RECONSIDERATION OF
                                               ORDER DENYING RELEASE
16    GUAN LEI,

17                Defendant.

18
19          Plaintiff United States of America, by and through its counsel
20    of record, the Acting United States Attorney for the Central District
21    of California and Assistant United States Attorneys William M.
22    Rollins and George E. Pence, hereby files this Opposition to
23    Defendant Guan Lei’s Ex Parte Application for Review/Reconsideration
24    of Order Denying Relief.      This Opposition is based upon the attached
25    //
26

27

28
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 2 of 11 Page ID #:1114



1     memorandum of points and authorities, the attached declaration and

2     exhibits, the files and records in this case, and such further

3     evidence and argument as the Court may permit.

4      Dated: January 25, 2021             Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           WILLIAM M. ROLLINS
10                                         GEORGE E. PENCE
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 3 of 11 Page ID #:1115



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           In his latest effort to relitigate the Court’s orders of

4     pretrial detention, defendant GUAN LEI (“defendant”) repeats old

5     arguments, mischaracterizes the evidence against him and the Bureau

6     of Prisons’ (“BOP”) response to COVID-19, and omits key facts

7     surrounding his detention at the Metropolitan Detention Center

8     (“MDC”).   Because the only “new” terms of bail that defendant

9     proposes - release to his attorney’s residence in Pomona with

10    location monitoring and a $50,000 cash bond (purportedly provided by

11    defendant’s father in the People’s Republic of China (“PRC”)) – still

12    do not adequately mitigate his risk of flight, the Court should deny

13    defendant’s application.

14    II.   ARGUMENT

15          A.   Defendant’s Request for Release Should Be Denied

16          The Bail Reform Act of 1984 (the “Act”) permits pretrial

17    detention of a defendant without bail where “no condition or

18    combination of conditions will reasonably assure the appearance of

19    the person as required and the safety of any other person and the

20    community.”      18 U.S.C. § 3142(e). 1   Flight risk need only be

21    established by a preponderance of the evidence, United States v.

22    Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985), and a pretrial

23

24          1The District Court’s review of detention decisions is de novo.
      United States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990). While
25    the “district court is not required to start over . . . and proceed
      as if the magistrate’s decision and findings did not exist,” the
26    district court “should review the evidence before the magistrate and
      make its own independent determination whether the magistrate’s
27
      findings are correct, with no deference.” Id. at 1193. In support
28    of that task, the district court may hold additional evidentiary
      hearings, if the court concludes such hearings would be helpful. Id.
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 4 of 11 Page ID #:1116



1     detention hearing may only be reopened “if the judicial officer finds

2     that information exists that was not known to the movant at the time

3     of the hearing,” and that information “has a material bearing on the

4     issue whether there are conditions of release that will reasonably

5     assure the appearance of the person as required and the safety of any

6     other person and the community.”       18 U.S.C. § 3142(f).

7           Courts have interpreted this provision strictly, holding that

8     hearings should not be reopened if the evidence was available at the

9     time of the initial hearing.       See United States v. Dillon, 938 F.2d

10    1412, 1415 (1st Cir. 1991) (per curiam).         The unknown information is

11    “material” if it “increases the chances the defendant appears for his

12    criminal hearing or decreases the danger the defendant poses to an

13    individual or the community as a whole.”         United States v. Martin,

14    No. 13-CR-00466-JSW-2(KAW), 2015 WL 3464937, at *2 (N.D. Cal. May 29,

15    2015); see also United States v. Ward, 63 F. Supp. 2d 1203, 1206–07

16    (C.D. Cal. 1999).     The rationale is that “a rule that would not

17    discourage a party for failing to acquire readily available evidence

18    for presentation the first time is a rule that encourages piecemeal
19    presentations.    Judicial efficiency is not served by such a

20    practice.”    Id. (citations omitted).

21          Here, defendant’s offer of $50,000 in untraceable cash from

22    overseas – and his proposal to reside at defense counsel’s residence

23    on home confinement with GPS monitoring – are insufficient to

24    reasonably assure his appearance at trial, which is scheduled for

25    March 9, 2021.    As the Court previously recognized, defendant has

26    “strong ties to [the PRC],” a country “with which the United States

27    has no extradition treaty,” and the “circumstantial evidence of

28    Defendant’s connections to the PLA . . . supports the inference that

                                              2
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 5 of 11 Page ID #:1117



1     Defendant would have access to resources and assistance to leave the

2     United States regardless of any conditions of release that could be

3     imposed.”    (CR 34 at 2-3.)    That remains especially true when there

4     are still no sureties or real property in the United States to secure

5     defendant’s reappearance, and neither the government nor the Court

6     can confirm whether the $50,000 cash bond offered by defendant is in

7     fact from his father, the PRC government, or the PLA. 2         (See CR 34 at

8     3-4 (Order of Detention) (observing that defendant has “minimal, if

9     any, ties to the Central District of California or to the United

10    States” and noting that defendant’s only “only known close associate

11    in the United States is his girlfriend, also a citizen of the PRC,

12    who was arrested on August 31, 2020, after attempting to board a

13    flight from Los Angeles to the PRC and detained as a material

14    witness.”)) 3   Of course, the origin of these funds is material to the

15    Court’s assessment of flight risk, because, at least for the PRC

16    government and PLA (and possibly even for defendant’s own father), a

17    $50,000 forfeiture would be a relatively small price to pay if the

18    party staking that cash bond were sufficiently motivated to assist
19    defendant in fleeing from the United States to the PRC, a

20    jurisdiction from which the government would have little hope of ever

21    returning defendant for trial.

22

23

24          2The government asks that the Court conduct a Nebbia hearing
25    regarding the $50,000 cash bond, in the event the Court is inclined
      to order defendant’s release.
26          3Defendant claims that meet and confer efforts have
      “consistently failed.” But as the emails attached to his own brief
27
      show, the government closely considered defendant’s proposal before
28    ultimately making clear that it would oppose defendant’s ex parte
      request for release by the time of his filing.
                                         3
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 6 of 11 Page ID #:1118



1           Although home detention and electronic monitoring do provide

2     some additional assurance that defendant will not flee, it is

3     indisputable that a private residence unguarded by federal

4     authorities is a far cry from jail cell, and ankle bracelets can

5     always be cut.    There is no guarantee that a monitoring service would

6     be able to respond to such an effort at evasion until it was too

7     late.     The government also notes the potential ethical dilemmas and

8     conflicts of interest that could arise for a defense attorney whose

9     client might choose to flee from his lawyer’s home while ordered to

10    reside there on pretrial release. 4

11            Nor is it material to defendant’s pretrial detention (let alone

12    his guilt or innocence) that the government is “presently” unaware of

13    any classified or confidential information to which defendant had

14    access (an issue the government is continuing to investigate).            (CR

15    125 at 8.)     Defendant is charged with visa fraud, false statements,

16    and destruction of evidence – not unauthorized access of a protected

17    computer (18 U.S.C. § 1030), export violations (50 U.S.C. § 1705), or

18    espionage (18 U.S.C. § 37).      Indeed, defendant’s destruction of a
19          4While the government has no reason to question the integrity,
20    good faith, or professionalism of defense counsel Bin Li in offering
      his home to defendant, defendant’s other retained counsel, Harland
21    Braun, has expressed extreme personal views about the government’s
      case against his client and opposing counsel. (See CR 109 at p. 5;
22    see also CR 117 (Court order describing defendant’s most recent
23    request for defendant’s release as “Mr. Braun’s Screed, or An
      Embarrassment”). More recently, in meet and confer correspondence,
24    Mr. Braun described both prosecutors as “evil.” (Ex. 1 at 1; see
      also, e.g., id. at 3 (stating that this case makes the United States
25    look like “chicken shit”); id. at 8 (suggesting that the prosecutors
      personally show defendant’s engagement photo to their “spouses or
26    girlfriends” and “explain how you ruined [defendant’s] wedding”).)
      These invectives are troubling to the extent they suggest that Mr.
27
      Braun may not share the government’s dispassionate view that the
28    interests of justice are best served by these proceedings culminating
      in a verdict or negotiated resolution.
                                         4
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 7 of 11 Page ID #:1119



1     hard drive is precisely what may have prevented the government from

2     obtaining direct evidence of other criminal activity that FBI was

3     then investigating, as the United States Sentencing Guidelines

4     themselves recognize. 5

5           Similarly, defendant’s challenges to the weight of the evidence

6     regarding his military service and an expert analysis of his CSC code

7     were raised in part by prior defense counsel during oral argument

8     before Judge Donahue, and then again in December 2020 before this

9     Court.    (CR 33); (CR 29) (Gov’t Br.); CR 34 (Order of Detention), CR

10    113); Martin, 2015 WL 3464937, at *2 (explaining that defendants are

11    not entitled to “multiple bites at the apple” based on presentations

12    that could have been “made at the original detention hearing”).

13    Regardless, as the government has previously explained, defendant’s

14    CSC code is only one aspect of the government’s evidence proving his

15    PLA service, as detailed more extensively in the government’s prior

16    briefing (CR 6, 29).      Significantly, defendant once again omits the

17    fact that, after his original detention hearing, the government

18    recovered a 2019-2020 NUDT admissions document from his laptop which,
19    according to a draft translation, states that defendant’s academic

20    advisor at NUDT – the same advisor who vouched for him in his U.S.

21
            5Defendant has been detained since August 28, 2020. If
22    defendant were sentenced solely under U.S.S.G. § 2J1.2, his base
23    offense level would be 14 if convicted at trial, rendering a
      Sentencing Guidelines range of 15-21 months. Moreover, for cases
24    involving obstructing the investigation of a criminal offense,
      § 2J1.2(c)(1) cross-references § 2X3.1 (Accessory After the Fact),
25    and “[Section] 2J1.2(c)(1) requires cross referencing without regard
      to whether the underlying offense whose prosecution was obstructed
26    was or is provable.” United States v. Arias, 253 F.3d 453, 461 (9th
      Cir. 2001). Accordingly, it is possible that defendant could be
27
      subject to a higher Guidelines range tethered, for example, to export
28    violations being investigated by the FBI at the time he destroyed the
      hard drive. See U.S.S.G. § 2M5.1 (setting base offense level at 26).
                                         5
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 8 of 11 Page ID #:1120



1     visa application – “only” admitted “soldier PhD students.”           (CR 113-1

2     at 14.)       See also United States v. Grebro, 948 F.2d 1118, 1121 (9th

3     Cir. 1991) (weight of the evidence, and more accurately any purported

4     weakness of the evidence, is the least important of the factors

5     governing pretrial release). 6

6            Moreover, defendant has attempted to explain away his admissions

7     that he wore a military uniform at NUDT by suggesting that he was

8     merely complying with a PRC law requiring students to undergo

9     military training, regardless of whether they actually served in the

10    PLA.       (See CR 125 at 9.)   In support of this assertion, defendant has

11    pointed to a 2001 PRC law (the viability of which is as uncertain as

12    its proper interpretation) apparently requiring military training in

13    “institutions of higher education, senior secondary schools and

14    schools equivalent to senior secondary schools.”          (CR 125-2 at pp.

15    43–44.)       Although the term “senior secondary school” does not seem to

16    have a settled definition, it generally refers to education that

17
             In support of defendant’s latest motion, defendant submitted a
             6
18    declaration of counsel appearing to attest to facts and information
19    requiring an expert. Those purported facts include that the sequence
      “0317” in defendant’s China Scholarship Council Code only “means the
20    school or the type of the school.” (CR 125 at 10; but cf. CR 111 at
      11 (defendant previously offered a different explanation of that
21    code, asserting that it referred specifically to NUDT.) When the
      government asked defendant to produce expert discovery that appears
22    to form the basis of the declaration, Mr. Braun’s response was
23    characteristically ad hominem but indicated that co-counsel would
      serve as the necessary expert and that defendant would produce no
24    such discovery. (Ex. 1 at 6.) Counsel’s declaration thus appears to
      violate the prohibition against counsel serving as both advocate and
25    witness in the same matter. See Cal. Rule of Prof’l Resp. 3.7 (“A
      lawyer shall not act as an advocate in a trial in which the lawyer is
26    likely to be a witness unless: (1) the lawyer’s testimony relates to
      an uncontested issue or matter; (2) the lawyer’s testimony relates to
27
      the nature and value of legal services rendered in the case; or (3)
28    the lawyer has obtained informed written consent from the client.”).
      As such, the Court should strike the declaration in its entirety.
                                         6
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 9 of 11 Page ID #:1121



1     occurs in the years immediately preceding a student’s eighteenth

2     birthday. 7   Even if this law were properly interpreted to extend to

3     collegiate students – as defendant suggest it should, based on his

4     references to cadets at the Virginia Military Institute and R.O.T.C.

5     participants (CR 125 at p.9) – that law would not cover defendant,

6     who admitted to wearing a military uniform as a doctoral candidate at

7     NUDT.     Furthermore, and in stark contrast to defendant’s suggestion

8     that his wearing of a military uniform was standard practice for

9     civilians, his own girlfriend, when questioned under oath about

10    whether she participated in military training or wore a military

11    uniform as a doctoral candidate (as opposed to an undergraduate) at

12    another Chinese university, denied that she did either.

13          Once again, defendant’s latest brief also ignores the evidence

14    of his false and misleading statements to law enforcement and an

15    immigration judge that remain relevant to his flight risk.           (CR 29-1,

16    2.)   As detailed in the government’s prior briefing, defendant not

17    only appears to have manipulated NUDT admissions documents so that

18    the Mandarin characters “Liberation Army” were deleted when submitted

19    to the immigration court, he also misleadingly claimed under penalty

20    of perjury that he was not present during an FBI search of his

21    apartment (despite walking away from FBI agents briskly when he saw

22    them arrive from a common laundry space in the apartment complex).

23    (CR 29.) 8    This deceptive behavior before a separate U.S. court only

24

25
            7See https://en.wikipedia.org/wiki/Senior_secondary_education
      (last accessed Jan. 24, 2021).
26          8Defendant also claimed under oath that he showed the FBI his
      computer (which he told the Immigration Court merely contained photos
27
      of defendant and his fiancé traveling across the United States) and
28    that the FBI seized all of his electronic devices but that there was
                                              (footnote cont’d on next page)
                                         7
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 10 of 11 Page ID #:1122



1     underscores why defendant cannot be trusted to reappear for his March

2     2021 trial if released on bond here.

3           B.      Defendant Mischaracterizes His Conditions at MDC

4           The government agrees that COVID-19 has inflicted a horrible

5     toll on the country.      But as of Friday, January 22, 2021, housing

6     units at MDC “6 North, 7 North, 8 South, 9 North, and 9 South no

7     longer need to be on quarantine.”        (Ex. 3 (BOP Letter to the Court).)

8     In addition, “[s]tarting Monday, January 25, 2021, [MDC] will resume

9     modified operations and inmates on the aforementioned housing units

10    will be able to participate in VTC hearings, VTC legal visits, and

11    in-person legal visits.”      (Id.)    Accordingly, defendant’s arguments

12    regarding his purported lack of access to defense counsel are

13    effectively moot and no longer need be addressed by the Court.

14          In any event, many of defendant’s arguments appear to be false

15    or misleading, and they have no bearing on his flight risk.            For

16    example, defendant claims that “[c]ommunication rights between

17    Defendant and counsel have been limited to jailhouse telephone calls,

18    which are not protected by the attorney-client communications
19    privilege.”      (CR 125 at 3.)   In fact, MDC records show that defendant

20    has had multiple privileged legal phone calls, including on August

21    30, 2020; August 31, 2020; September 12, 2020; October 5, 2020,

22    October 12, 2020; October 15, 2020, January 4, 2021; and January 19,

23    2021.      (Rollins Decl. ¶ 2.)   Similarly, while defendant claims that

24    his cellmate “recently” tested positive for COVID-19, he fails to

25

26    “nothing against us.” (CR 29-2.) Yet in his statement to the
      immigration court, defendant omitted the fact that his devices were
27
      purged of data before his FBI interview because they were either
28    “formatted,” “reset,” or had a new operating system, as he told the
      FBI. (Compl. ¶¶ 37-38.)
                                        8
     Case 8:20-cr-00127-MWF Document 129 Filed 01/25/21 Page 11 of 11 Page ID #:1123



1     mention that he has not had a cellmate at all since at least January

2     1, 2021.    (Id.)   BOP’s aggressive efforts to respond and control the

3     COVID-19 pandemic, including the conditions and steps taken by BOP at

4     MDC in Los Angeles, have been well-documented, with updates routinely

5     provided to government, the Court, and the legal community.            (See,

6     e.g., Exs. 2, 3.)

7     III. CONCLUSION

8           In short, for the reasons set forth above and in the

9     government’s prior briefing (CR 6, 29, 113), Magistrate Judge

10    Donahue’s conclusion that there is “no condition or combination of

11    conditions will reasonably assure the appearance of the Defendant as

12    required” remains correct, and there is no material change in

13    circumstances justifying defendant’s release.          (CR 34.)

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              9
